Citation Nr: 1436859	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-31 651	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from May 1967 to May 1971, including service in Vietnam; he was awarded the Air Medal.  The appellant subsequently was a member of the Army Reserve National Guard from October 1976 to October 1979.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that, in part, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In April 2010, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Thereafter, the Board remained the case for additional development in March 2011.  The case has now been returned to the Board for appellate review.

The record before the Board consists of the appellant's paper claims file and an electronic file.  The electronic file does not currently contain evidence that is pertinent to the claims on appeal that is not already included in the paper claims file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely the result of noise exposure in service as it is the result of some other factor or factors.

2.  The Veteran's tinnitus is as likely the result of noise exposure in service as it is the result of some other factor or factors.



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection).  Thus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claims

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to in-service noise exposure from naval aircraft on the flight line as a mechanic and as a crewmember.  He has reported that he initially noted problems with hearing loss and tinnitus while he was in the Navy.  He has also reported noise exposure during his National Guard service in connection with his duties in the fire direction section of a field artillery unit.  The Veteran provided similar testimony at his April 2010 Board videoconference hearing.

The Veteran has also submitted lay statements from his wife and from men who served with him in the Navy and in the National Guard.  The Veteran and his wife were married in June 1975.  His wife, in an April 2008 written statement, indicated that the Veteran had had trouble hearing dating back to the beginning of their relationship.  His naval comrades provided information in written statements to the effect that the planes they served on were extremely noisy and were known to have caused hearing loss.  Letters from National Guard comrades indicated that the Veteran had served in a field artillery unit and that during annual training exercises he was around live fire missions that ran day and night for the duration of the training.  In addition, this repeated exposure to artillery fire was said to have occurred without the benefit of hearing protection.

The evidence of record includes a written statement from a private audiologist dated in February 2008.  The audiologist stated that the Veteran had a long history of high frequency hearing loss and opined that this hearing loss was most likely noise-induced.  The audiologist indicated that the Veteran's most significant noise exposure occurred in connection with his military service and that this noise exposure was significant enough to have caused his current hearing loss.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  

Unless otherwise noted, service department testing results dated October 31, 1967, or earlier, are assumed to be in ASA units.  In order to facilitate data comparison, the ASA standards below have been converted to ISO-ANSI standards.

The Veteran had his service entrance examination in February 1967.  His ears were described as clinically normal.  He underwent audiometric testing at that time and the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
N/A
10
LEFT
25
15
10
N/A
25

The Veteran underwent a medical examination as a crewmember candidate in February 1969; he did not complain of any hearing loss or tinnitus at that time.  His ears were described as clinically normal.  He underwent audiometric testing at that time and the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
0
15
LEFT
-5
-5
0
5
5

The Veteran underwent a medical examination as an aircrew candidate in March 1970.  His ears were described as clinically normal.  He underwent audiometric testing at that time and the puretone thresholds, in decibels, were as follows:




HERTZ



 
500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
10
10
LEFT
10
5
5
10
15
15

The Veteran underwent a service separation in April 1971; he did not complain of any hearing loss or tinnitus at that time and his ears were described as clinically normal.  Audiometric testing results with puretone thresholds, in decibels, were:




HERTZ



 
500
1000
2000
3000
4000
6000
RIGHT
20
10
5
5
10
35
LEFT
10
5
5
5
20
65

The Veteran underwent a National Guard enlistment examination in October 1976; he did not complain of any hearing loss or tinnitus at that time.  His ears were described as clinically normal.  The Veteran underwent audiometric testing at that time and the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
N/A
20
LEFT
15
10
15
N/A
10

Copies of audiogram reports from the Veteran's employer dated between 1980 and 1997 show that he sometimes reported having ringing in his ears and other times he denied having ringing in his ears.  In February 1984, he indicated he had a problem with his hearing - namely decreased hearing that was due to his military service.  

The Veteran was afforded a VA audiometric examination in October 2007; the examiner reviewed the claims file.  The Veteran complained of hearing loss and tinnitus that had been present since the 1970s.  The puretone threshold results from the February 2008 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
55
70
LEFT
30
40
45
70
80

Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  The examiner stated that the Veteran's hearing loss was sensorineural in nature.  She indicated that his audiograms showed normal hearing at the time of his service separation and during testing in 1981.  The examiner further stated that the audiometric examination of 1983 was the first to demonstrate that the Veteran had hearing loss and the first to indicate that he had complained of tinnitus.  Therefore, the examiner concluded that the Veteran's hearing loss and tinnitus were not caused by his military noise exposure.

The Veteran was afforded another VA audiometric examination in March 2011; the examiner reviewed the claims file.  The Veteran again complained of hearing loss and tinnitus.  The puretone threshold results from the March 2011 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
70
80
LEFT
40
55
60
75
90

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The examiner stated that the Veteran's hearing at separation was normal in each ear.  She also noted that there was no evidence documenting hearing loss or tinnitus during service or for approximately ten years following the appellant's service separation.  The examiner opined that the Veteran's current hearing loss and tinnitus were less likely as not caused by or the result of acoustic trauma during his military service.  However, the examiner went on the state that aging, health conditions and additional noise exposure occurring since military service could not be ruled out as possible contributing factors to the Veteran's current hearing loss and tinnitus.

The evidence unfavorable to the claim for service connection in this case consists of the approximately 12 years between the Veteran's naval service and clinical documentation of hearing loss; the more than three years between the Veteran's National Guard service and clinical documentation of hearing loss; and the negative opinions from VA audiologists (dated in October 2007 and March 2011).

As to the VA audiologists' negative opinions, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Neither VA examiner discussed the Veteran's National Guard service in a field artillery unit and neither examiner discussed the threshold shifts at 6000 Hertz between 1970 and 1971.  Although 6000 Hertz findings are not used to determine hearing loss for VA benefits purposes, such findings do relate to high frequency hearing loss and, in this case, show a threshold shift from 10 to 35 decibels in the right ear and from 15 to 35 decibels in the left ear.  The Board notes that the Veteran has consistently reported having more difficulty with his left ear.  In addition, the March 2011 VA examining audiologist indicated that acoustic trauma is one of the factors that can cause hearing loss but did not identify any other cause for the Veteran's hearing loss or adequately explain how his noise exposure in the Navy was not a factor or how his additional noise exposure in a field artillery unit in the National Guard was not a factor.  

The Board notes that neither VA examiner specifically addressed the reports of bilateral hearing loss since the 1970s by the Veteran and his wife.  The Board observes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the opinions of the VA audiologists are of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss (SNHL), that there is clinical evidence to the effect that exposure to acoustic trauma does cause SNHL and that there is objective evidence to support the appellant's reports of his exposure to acoustic trauma in service.  The Veteran's naval service records indicate that he was an aviation jet mechanic and an air crewman.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, the rates of Navy aviation machinists mate and aviation air crewman are listed as MOSs that are "highly probable" for exposure to hazardous noise.  Likewise, Army MOSs of fire support, field artillery firefinder and field artillery tactical data system specialist are also listed as "highly probable" for exposure to hazardous noise.)  In addition, there is a private audiologist opinion that etiologically links the Veteran's exposure to military noise to his current hearing loss.

Therefore, the Board accepts the Veteran's assertions of in-service noise exposure as credible.  Since no other explanation other than acoustic trauma has been specifically advanced to account for the Veteran's current hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or after service.  

Therefore, the Board concludes that evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and finds that the Veteran's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Turning to the tinnitus claim, the Veteran has stated that he had first noticed the ringing in his ears while he was still in service, and he has further stated that the tinnitus has continued to the present time.  The Board finds the Veteran's statements in this case to be credible/believable.  

In addition, the Veteran has herein been granted service connected for his bilateral hearing loss based on acoustic trauma in service and the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The evidence unfavorable to the claim consists of the service medical records which contain no mention of tinnitus; the many years between service and clinical documentation of tinnitus; and the negative VA audiology opinions.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently has from service-connected bilateral SNHL as well as tinnitus, and that, based on his MOSs, he was exposed to acoustic trauma while he was on active duty.  Also, the Veteran is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the Veteran's tinnitus is as likely the result of his noise exposure in service or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


